The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because: 
“This invention relates to” language in line 1 should be avoided.
Reference numerals are used. Leaving them is OK but not recommended.
The dangling “(Fig. 1)” at the end should be removed.
Correction is required.  See MPEP § 608.01(b).

2.	The drawings filed on 10/2/2019 are objected to. Figures 1 and 2 appear to be inadvertantly omitted.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “in order to orientate the cranial bone portions relative to each other” in claim 1, lines 2-3 is indefinite because the limitation

“fastening of a cranial bone portion or several cranial bone portions” lines 1-2;
 “cranial bone portion or several cranial bone portions” (line 5); and
“to fasten it or them

 allow for possibility of a single cranial portion, which conflicts with the requirement of claim 1, lines 2-3 of orientating several cranial bone portions. For claim interpretation purposes, it will be assumed cranial bone portions are required. Claim 8 refers to “the cranial portion” which will simply be interpreted as cranial bone portions.
There is no antecedent basis for claims terms, such as “the fixed state” in claim 1.
There is no antecedent basis for claims terms, such as “the fastening state” in claim 2.



3b.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0210224 (Ahmad et al.). A cranial-bone fastening device (e.g. Fig. 3) can temporarily fasten cranial bone portions to a primary body of a positioning device (not shown) in order to orient the portions (e.g. Fig. 1). Note: The claims do not require a positioning device. A pin-shaped fixing element portion (e.g. 23, 24, and 21) is capable of contacting cranial bone portions on one side. The pin-shaped fixing element portion is capable of interacting with a counter portion (e.g. 22) arranged on the other side of the cranial bone portions to fasten them on the primary body of the positioning device. For claim 2, the fixation element portion and counter portion can engage with each other in a fastening state (e.g.  when the device is fastened to 10; Fig. 1). For claim 3, the device is constructed in at least two parts, e.g. a fixation element portion (e.g. 23, 24, 21) and a counter portion (e.g. 22). Pin (e.g. 23) can extend from one side to the other side of cranial portions in a fixed state. For claims 1 and 5, the fixing element portion need not be connected to the counter portion during mounting and detaching; and the fixing element portion and the counter portion are materially separated from each other (e.g. exploded view Fig. 3).  For claim 6, the fixation element portion can be guided from one side (e.g. underneath bone 10 in Fig. 1) when being mounted against the cranial bone, while the counter  by fingers or a tool and a bracing region (e.g. 22) for contacting cranial bone portions or the positioning device. For claim 8, the bracing region is geometrically matched (e.g. Fig. 3) to the positioning device or the cranial bone portion at a surface (e.g. the surface of 22 visible in Fig. 3) adjacent thereto. For claim 9, the bracing region is plate-like in shape (e.g. Figs. 2-3). For claim 10, the bracing region is formed as a concave shell with a concave surface facing the cranial bone (e.g. [0024]; Fig. 3).

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775